Citation Nr: 0912843	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-38 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for urethral 
stricture, claimed as secondary to service-connected type II 
diabetes mellitus.  

2.  Whether new and material evidence has been presented to 
reopen the claim for service connection for bilateral renal 
cyst, claimed as secondary to service-connected type II 
diabetes mellitus.  

3.  Whether new and material evidence has been presented to 
reopen the claim for service connection for benign prostatic 
hypertrophy, claimed as secondary to service-connected type 
II diabetes mellitus.  

4.  Entitlement to an increased initial evaluation for 
atherosclerotic heart disease with stent angioplasty to right 
coronary artery, rated as 10 percent disabling prior to 
October 15, 2007 and as 60 percent disabling thereafter.  

5.  Entitlement to an increased rating for diabetic 
nephropathy with arterial hypertension, currently evaluated 
as 30 percent disabling.  

6.  Entitlement to an increased rating for diabetic severe 
sensory, mild motor, peripheral neuropathy of the left leg, 
rated as 10 percent disabling prior to October 15, 2007 and 
as 40 percent disabling thereafter.  

7.  Entitlement to an increased rating for diabetic severe 
sensory, mild motor, peripheral neuropathy of the right leg, 
rated as 10 percent disabling prior to October 15, 2007 and 
as 40 percent disabling thereafter.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
August 1952, from August 1956 to August 1962, and from August 
1965 to July 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which declined to reopen the claims for service 
connection, assigned an initial rating for atherosclerotic 
heart disease with stent angioplasty to right coronary 
artery, continued the 30 percent evaluation assigned for 
diabetic nephropathy with arterial hypertension, and 
continued the 10 percent evaluations assigned for diabetic 
severe sensory, mild motor, peripheral neuropathy of the left 
and right legs.  

In an April 2008 rating decision, the RO assigned a 60 
percent evaluation for atherosclerotic heart disease with 
stent angioplasty to right coronary artery and a 40 percent 
evaluation for diabetic severe sensory, mild motor, 
peripheral neuropathy of the left and right legs, both 
effective October 15, 2007.  Despite the increased ratings 
granted by the RO, the Veteran's appeal remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement (NOD) as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In his July 2005 NOD, the Veteran requested re-evaluation of 
his service-connected type II diabetes mellitus and permanent 
neurosensory hearing loss.  Review of the claims folder does 
not reveal that the RO has addressed these claims for 
increased ratings.  As such, they are REFERRED to the RO for 
appropriate action.  

The issues of whether new and material evidence has been 
presented to reopen the claims for service connection for 
urethral stricture, bilateral renal cyst, and benign 
prostatic hypertrophy, all claimed as secondary to service-
connected type II diabetes mellitus, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to October 15, 2007, the Veteran's atherosclerotic 
heart disease with stent angioplasty to right coronary artery 
was not manifested by a workload of greater than 5 METs but 
not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

2.  As of October 15, 2007, the Veteran's atherosclerotic 
heart disease with stent angioplasty to right coronary artery 
has not been manifested by chronic congestive heart failure, 
a workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

3.  The Veteran's diabetic nephropathy with arterial 
hypertension is not manifested by constant albuminuria, 
edema, or decreased kidney function, and the Veteran's 
diastolic blood pressure has consistently been under 120.  

4.  Prior to October 15, 2007, the Veteran's diabetic severe 
sensory, mild motor, peripheral neuropathy of the bilateral 
legs was not manifested by more than mild incomplete 
paralysis of the peripheral nerves.  

5.  As of October 15, 2007, the Veteran's diabetic severe 
sensory, mild motor, peripheral neuropathy of the bilateral 
legs has not been manifested by severe incomplete paralysis 
with marked muscular atrophy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected atherosclerotic heart disease 
with stent angioplasty to right coronary artery have not been 
met prior to October 15, 2007.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2008).  

2.  The criteria for an initial rating in excess of 60 
percent for service-connected atherosclerotic heart disease 
with stent angioplasty to right coronary artery have not been 
met as of October 15, 2007.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7005 (2008).  

3.  The criteria for a rating in excess of 30 percent for 
service-connected diabetic nephropathy with arterial 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115a, Diagnostic Code 7541 (2008).  

4.  The criteria for a rating in excess of 10 percent for 
service-connected severe sensory, mild motor, peripheral 
neuropathy of the left leg have not been met prior to October 
15, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620 (2008).  

5.  The criteria for a rating in excess of 10 percent for 
service-connected severe sensory, mild motor, peripheral 
neuropathy of the right leg have not been met prior to 
October 15, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620 (2008).  

6.  The criteria for a rating in excess of 40 percent for 
service-connected severe sensory, mild motor, peripheral 
neuropathy of the left leg have not been met as of October 
15, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620 (2008).  

7.  The criteria for a rating in excess of 40 percent for 
service-connected severe sensory, mild motor, peripheral 
neuropathy of the right leg have not been met as of October 
15, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  

	A.	Atherosclerotic heart disease 

Service connection for atherosclerotic heart disease with 
stent angioplasty to right coronary artery was granted 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, with a 
10 percent evaluation effective April 28, 2005.  See July 
2005 rating decision.  The rating was subsequently increased 
to 60 percent effective October 15, 2007.  See April 2008 
rating decision.  As such, the Board must determine whether 
the Veteran is entitled to a rating in excess of 10 percent 
prior to October 15, 2007 and a rating in excess of 60 
percent as of that date.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 10 percent 
rating contemplates a workload of greater than 7 METs but not 
greater than 10 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required.  A 30 percent rating contemplates a workload of 
greater than 5 METs but not greater than 7 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating contemplates more than one episode of acute congestive 
heart failure in the past year, or workload of greater than 3 
METs but not greater than 5 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent.  Finally, a 100 percent rating contemplates 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran underwent a VA compensation and pension (C&P) 
diabetes mellitus examination in April 2005, at which time he 
reported giddiness and near syncope.  It was noted that he 
was found to have right coronary artery problems in February 
and that stent angioplasty had been performed.  
Cardiovascular examination revealed blood pressure of 158/72 
mmHg and a pulse rate of 66, which the examiner noted was 
regular.  The Veteran's lungs were clear to auscultation and 
percussion (A&P).  The examiner reported that an 
electrocardiogram performed that day showed first degree 
atrioventricular (AV) block.  The Veteran was diagnosed with 
atherosclerotic heart disease (ASHD) with stent angioplasty 
to right coronary artery diagnosed in 2005.  The examiner 
noted that ASHD with status post stent angioplasty for right 
coronary artery (RCA) is as likely as not secondary to 
diabetes mellitus.  This opinion was based on the early and 
aggressive progression of atherosclerosis found in diabetics.  

During a July 2006 VA C&P hypertension examination, the 
examiner reported a discharge summary with diagnosis of 
single coronary artery disease, percutaneous coronary 
angioplasty (PTCA) with stent implanted.  The examiner 
further noted that an echocardiogram showed ejection fraction 
of 55 to 60 percent and cardiac catheterism with left 
ventricular ejection fraction of 65 percent.  The Veteran 
reported that since the angioplasty, he had only felt 
occasional chest pain or at least once per month.  He denied 
paroxysmal nocturnal dyspnea or leg edema.  Physical 
examination revealed blood pressure readings of 134/71 mmHg, 
127/74 mmHg, and 144/78 mmHg; heart rate readings of 71, 76, 
and 77; and respiration readings on three occasions of eight.  
The examiner reported that the Veteran was active, alert, 
oriented times three, calm, and in no distress, though he was 
overweight and walking with a cane.  Lungs were clear to 
auscultation, and heart had regular rate and rhythm without 
murmur or gallop.  The examiner reported that a chest x-ray 
showed normal heart size.  

During a July 2006 VA C&P diabetes mellitus examination, 
cardiovascular examination revealed blood pressure of 134/71 
mmHg, heart rate of 71 and eight respirations.  The Veteran 
was active, alert, oriented times three, calm, and in no 
distress.  He was described as overweight and walking with a 
cane.  Lungs were clear to auscultation and heart had regular 
rate and rhythm without murmur or gallop.  

The Veteran underwent a VA C&P heart examination in October 
2007, at which time he reported that he had a cardiac 
catheterism done in September 2006 where he had a stent 
placed.  The Veteran denied having had a myocardial 
infarction but referred to one or two episodes of angina that 
had been relieved with rest.  Current treatment included 
several medications that did not result in any side effects.  
The Veteran denied histories of hospitalization or surgery, 
trauma to the heart, cardiac neoplasm, congestive heart 
disease, rheumatic heart disease, hypertensive heart disease, 
endocarditis and pericarditis.  The examiner noted that 
continuous medication was required and that the Veteran had 
monthly histories of syncope, fatigue, angina, and dizziness, 
as well as a history of dyspnea on mild exertion.  

Physical examination revealed that the Veteran was alert, 
active, oriented, cooperative, and in no distress.  Pulse was 
76 beats per minute (bpm), respiratory rate was 18, and blood 
pressure was 140/77 mmHg.  Cardiac examination revealed 
absent jugular venous distention (JVD), posterior myocardial 
infarction (PMI) 5th intercostal space (ICS), heart sounds 
present at S1 and S2, regular rhythm, present murmur (aortic 
focus systolic ejection murmur 2/6), and absent click and 
pericardial rub.  Pulmonary examination revealed normal chest 
shape, normal percussion in both the right and left lungs, 
and clear bilateral upper and lower lobes.  There was no 
peripheral edema.  

Stress test results estimated 3-5 METs, testing for left 
ventricular dysfunction showed 50 percent ejection fraction, 
and heart size was normal as determined by electrocardiogram.  
A gated cardiac blood pool study was performed in the 
anterior and left lateral projections after the in-vivo 
labeling of the red blood cells.  The computer cine display 
demonstrated the cardiac chambers of normal size with 
hypertrophy of the left side myocardium suggested.  The 
contractile motion of both ventricles was adequate with an 
ejection fraction of the left side showing the value of 69 
percent.  The stroke volume ratio was 1.1 which was on the 
normal range.  No wall motion abnormalities were identified.  
The impression was adequate biventricular function as 
described above.  Left ventricular hypertrophy was suggested.  
ECG showed normal sinus rhythm with 1st degree AV block, 70 
bpm.  Posterior-anterior and lateral chest x-ray showed that 
the heart was of normal size with adequate pulmonary 
vascularity; the lungs were well expanded without infiltrates 
or effusions; there were mild spondylitic changes of the 
dorsal spine with calcification of the anterior longitudinal 
ligament as seen with diffuse idiopathic skeletal 
hyperostosis (DISH).  The impression was no radiographic 
evidence of acute cardiopulmonary abnormalities.  The Veteran 
was diagnosed with atherosclerotic heart disease.  

The Board finds that the medical evidence of record does not 
support the assignment of a rating in excess of 10 percent 
for atherosclerotic heart disease with stent angioplasty to 
right coronary artery prior to October 15, 2007.  In April 
2005, the Veteran did report near syncope and an 
electrocardiogram showed first degree atrioventricular block.  
In July 2006, he reported only occasional chest pain and 
denied paroxysmal nocturnal dyspnea or leg edema, and an 
echocardiogram showed ejection fraction of 55 to 60 percent 
and cardiac catheterism with left ventricular ejection 
fraction of 65 percent.  There is no evidence, however, of a 
workload of greater than 5 METs but not greater than 7 METs 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  See VA C&P 
diabetes mellitus examinations dated April 2005 and July 
2006; July 2006 VA C&P hypertension examination.  

The medical evidence of record also does not support the 
assignment of a rating in excess of 60 percent for 
atherosclerotic heart disease with stent angioplasty to right 
coronary artery as of October 15, 2007.  The Board 
acknowledges that stress test results during the October 2007 
VA examination estimated 3-5 METs and that the Veteran 
reported monthly episodes of syncope, fatigue, angina, and 
dizziness, as well as a history of dyspnea on mild exertion.  
There is no indication, however, of dyspnea, fatigue, angina, 
dizziness, or syncope during that testing and there is also 
no evidence of chronic congestive heart failure or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  In fact, testing for left ventricular 
dysfunction showed 50 percent ejection fraction.  
Accordingly, the criteria for a higher rating are not met.

        B.	Diabetic nephropathy with arterial hypertension

Service connection was originally granted for diabetic 
nephropathy and arterial hypertension with separate 
noncompensable ratings assigned pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7541 and 38 C.F.R. § 4.104, 
Diagnostic Code 7101, respectively, effective September 18, 
2002.  See March 2004 rating decision.  Following the 
Veteran's claim for increased rating received in October 
2004, the RO discontinued the separate ratings assigned and 
granted a 30 percent evaluation for diabetic nephropathy with 
arterial hypertension pursuant to Diagnostic Code 7541, 
effective May 28, 2004.  See July 2005 rating decision.  

38 C.F.R. § 4.115b, Diagnostic Code 7541 pertains to renal 
involvement in diabetes mellitus and directs that the 
disability is to be rated as renal dysfunction.  In 
discussing nephritis, 38 C.F.R. § 4.115 explains that except 
in cases where there is absence of a kidney or there is 
chronic renal disease requiring regular dialysis, there will 
not be separate ratings for any coexisting hypertension or 
heart disease.  

The criteria for rating renal dysfunction are found at 38 
C.F.R. § 4.115a.  Renal dysfunction manifested by albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101 
warrants a 30 percent rating.  A 60 percent rating requires 
renal dysfunction with constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  An 80 
percent rating is warranted for persistent edema and 
albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%; or, 
creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Finally, a 100 percent rating is 
warranted for renal dysfunction requiring regular dialysis, 
or precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80 mg%; or, creatinine more than 8 mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.

Under Diagnostic Code 7101, a 40 percent rating for 
hypertension requires diastolic pressure predominantly 120 or 
more.  38 C.F.R. § 4.104.  

The Veteran underwent a VA C&P genitourinary examination in 
January 2004, at which time he denied lethargy and 
incontinence.  The Veteran reported frequency of seven or 
eight times per day, nocturia four or five times per day with 
fair stream, and occasional dysuria with good emptying.  He 
denied blood, hesitancy or urgency.  The Veteran denied any 
surgery on any part of the urinary tract, but did report a 
recent urinary tract infection that had been treated and 
healed.  He also denied renal colic and bladder stones.  The 
examiner noted that the Veteran had diabetic nephropathy but 
had not been hospitalized for urinary tract disease and had 
not received treatment for any malignancy.  The examiner 
further noted that the Veteran had undergone a cystoscopy in 
December 2003; he did not need any catheterization, drainage 
procedures, or diet therapy.  Medications included 
rabeprazole, glyburide and gemfibroizil.  

Physical examination revealed a blood pressure reading of 
140/79 mmHg.  The Veteran was uncircumcised with normal penis 
size and no deformities or masses.  His testicles were soft 
and moveable without masses and the epididymis and spermatic 
cord were nontender without masses.  Anus was normal, there 
were no hemorrhoids, rectal walls were without masses, 
sphincter tone was present and the Veteran's prostate was 25 
gm, regular, soft and without nodes.  There was no fistula, 
no residuals of genitourinary disease and no testicular 
atrophy; sensation and reflexes were okay and peripheral 
pulses were present and adequate.  Diagnostic and clinical 
test results performed in November 2003 were reported as 
follows: PSA 2.7, creatinine 2.0, and negative urinalysis.  
BUN in June 2003 was 22.4.  In pertinent part, the Veteran 
was diagnosed with diabetic nephropathy.  

During a January 2004 VA C&P diabetes mellitus examination, 
the examiner reported that renal function tests reported 
elevated serum creatinine 2.0 and 24 hour urine collection 
reported with elevated protein of 0.51 gm in 24 hours.  
Urinalysis reported without protein.  

VA treatment records reveal that the Veteran's diabetic 
nephropathy was stable in May 2004.  See primary care follow 
up note.  

During an April 2005 VA C&P diabetes mellitus examination, 
the examiner reported that renal function tests showed 
creatinine of 1.9 mg/dl and BUN of 19.7 mg/dl.  

The Veteran underwent a VA C&P hypertension examination in 
July 2006, at which time he brought February 2005 laboratory 
results showing urine protein of 260 mg in 24 hours.  He 
denied paroxysmal noctural dyspnea or leg edema and reported 
that he could walk three blocks before becoming fatigued.  
Physical examination revealed blood pressure readings of 
134/71 mmHg, 127/74 mmHg, and 144/78 mmHg.  The examiner 
reported that July 2006 lab results showed BUN of 22.8 mg/dl, 
creatinine of 2.0 mg/dl, and total protein of 1.14 g per 24 
hours in a 24-hour urine collection.  

The Veteran underwent a VA C&P genitourinary examination in 
October 2007, at which time he reported that his kidney 
condition had worsened but denied any hospitalization for 
kidney failure.  Current treatment was reported to be 
medication without any side effects.  The Veteran reported 
urinary symptoms, to include urgency, dribbling, straining to 
urinate, a daytime voiding interval of greater than three 
hours, and nocturia of three voidings per night; he denied 
hesitancy/difficulty starting stream, weak or intermittent 
stream, dysuria, hematuria, urine retention and urethral 
discharge.  The Veteran also reported urinary leakage in the 
form of urinary incontinence and a history of recurrent 
urinary tract infections.  There were no past 
hospitalizations for urinary tract infection and no drainage 
required.  Treatment for urinary tract infection by 
medication during the past 12 months was less than one month.  
There was no history of obstructed voiding, urinary tract 
stones, acute nephritis or hydronephrosis; a history of renal 
dysfunction/renal failure was reported but without requiring 
dialysis.  

Physical examination revealed blood pressure of 140/77 mmHg, 
no abdominal or flank tenderness, and normal right and left 
dorsalis pedis pulses and right and left posterior tibial 
pulses.  Laboratory results revealed albumin of 3.8, 
creatinine of 1.8, BUN of 26.9, glucose of 89, sodium of 141, 
potassium of 4.9, chloride of 105, and CO2 of 23.  The 
examiner reported that no significant microalbuminuria was 
detected during the examination to establish the diagnosis of 
diabetic nephropathy but did report the Veteran's problem 
associated with the diagnosis was diabetic nephropathy.  

The Veteran underwent a VA C&P hypertension examination in 
February 2008, during which he denied a history of 
hospitalization or surgery relating to hypertension but 
reported a history of hypertensive renal disease in the form 
of diabetic nephropathy.  There was no history of epistaxis 
or stroke related to hypertension, but the Veteran did report 
headaches and hypertensive cardiovascular disease.  
Continuous medication was needed to control hypertension and 
possible complications included angina and dyspnea.  Physical 
examination revealed blood pressure readings of 135/75 mmHg 
on the first two readings and 134/78 mmHg on the third 
reading.  The examiner reported that electrocardiogram (EKG) 
showed normal sinus rhythm, incomplete right bundle branch 
block, and 77 bpm.  The impression was adequate biventricular 
function; left ventricular hypertrophy (LVH) suggested.  The 
Veteran was diagnosed with hypertension.  

The Board finds that the medical evidence of record does not 
support the assignment of a rating in excess of 30 percent 
for diabetic nephropathy with arterial hypertension under 
Diagnostic Code 7541 as there is no evidence of renal 
dysfunction with constant albuminuria with some edema, a 
definite decrease in kidney function, or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  
Rather, there has been no report of constant albuminuria, 
edema, or decreased kidney function, and the Veteran's 
diastolic blood pressure has consistently been under 120.  
See VA genitourinary examination reports dated January 2004 
and October 2007; VA diabetes mellitus examination reports 
dated January 2004 and April 2005; VA hypertension 
examination reports dated July 2006 and February 2008; VA 
treatment records.  Accordingly, the criteria for a higher 
rating are not met.

	C.	Peripheral neuropathy of the bilateral legs

Service connection for diabetic severe sensory, mild motor, 
peripheral neuropathy of the left and right legs was granted 
with separate 10 percent evaluations pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620, effective September 18, 2002.  
See March 2004 rating decision.  Though the RO initially 
continued the 10 percent evaluations following the Veteran's 
October 2004 claim for increased rating, the ratings assigned 
were subsequently increased to 40 percent, effective October 
15, 2007.  See April 2008 rating decision.  As such, the 
Board must determine whether the Veteran is entitled to 
ratings in excess of 10 percent prior to October 15, 2007 and 
ratings in excess of 40 percent as of that date.  

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve, and therefore 
neuritis (Diagnostic Code 8620) and neuralgia (Diagnostic 
Code 8720) of that nerve.  Disability ratings of 10 percent, 
20 percent and 40 percent are assigned for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  

The Veteran underwent a VA C&P peripheral nerves examination 
in February 2004, at which time he complained of pain and 
numbness in his lower extremities.  He rated the pain as a 
six on a scale of one to ten and reported that it occurred 
daily, more severely in the afternoon.  The Veteran denied 
any precipitating, aggravating or alleviating factors as well 
as any paresthesias, dysesthesias or other sensory 
abnormalities in the upper extremities.  He reported that he 
was independent in activities of daily life and self care and 
was able to drive, though he did indicate he had difficulties 
walking due to the described symptoms.  The examiner noted 
that the symptoms suggested peripheral neuropathy in the 
lower extremities.  

The sensory examination was considered normal on vibration, 
pain, touch and position sense.  Motor examination was normal 
and there was no hemi or mono paresis and no drift of upper 
extremities during the postural arm extension test against 
gravity and with eyes closed.  There were also no involuntary 
movements, no atrophy and no fasciculations.  The grip and 
pincer grasp functioned as normally preserved and the tone 
was normal in all four extremities.  The deep tendinous 
reflexes were normoactive, +2 in the upper and lower 
extremities.  The examiner indicated that there was no 
wasting or atrophy, no aphasia or dysarthria, and no agnosia 
or apraxia.  Gait was normal without limping and without the 
use of any assistive device and speech was normal.  

Cranial nerve examination showed the Veteran's pupils were 
isochoric, 3mm, equal and reacting to light.  There was no 
paresis of the extraocular muscles, no nystagmus and no 
ptosis.  Facial sensation was normal and there was no facial, 
palatal or tongue weakness.  The Veteran was able to do the 
shoulder shrug on a symmetrical pattern.  Cerebellar 
examination showed normal finger-to-nose test and rapid 
alternating movement without dysmetria, intentional tremor or 
dysdiadochocinesia.  No truncal or gait ataxia was observed.  
The Veteran was diagnosed with electrodiagnosis confirmation 
of the clinically suspected peripheral neuropathy, despite 
normal neurological examination and being classified as a 
severe sensory, mild motor peripheral neuropathy in the lower 
extremities.  

The Veteran complained of leg pain, numbness, tingling 
sensation and cramps, especially during the night, for the 
last four years at the time of the January 2004 VA C&P 
diabetes mellitus examination.  He also complained of leg 
cramps at rest in December 2005.  See primary care follow up 
note.  

An electrodiagnostic examination was conducted in February 
2004.  Nerve conduction study (NCS) of both lower extremities 
(LE) showed a low amplitude for right and left posterior 
tibial nerves, motor nerves, but no potentials were elicited 
at stimulation of right and left sural nerves, sensory 
nerves.  Findings in edatrexate (EDX) were compatible with 
severe sensory, mild motor, axonal, peripheral neuropathy.  
Needle electromyography (EMG) of both LE was not performed.  

Neurological examination at the time of the April 2005 
diabetes mellitus examination revealed normal deep tendon 
reflexes (DTRs) and normal sensory function.  Examination of 
the veteran's extremities, including feet, showed normal 
arterial pulses.  During the July 2006 diabetes mellitus 
examination, the Veteran reported loss of strength in his 
lower extremities due to knee conditions.  Neurological 
examination revealed no loss of sensation and examination of 
the extremities, including feet, revealed dorsalis pedis 
pulse of 2+ and mild edema of the left leg.  

The Veteran underwent a VA C&P peripheral nerves examination 
in October 2007, at which time he reported that he had 
experienced more severe cramping pain in his toes and more 
frequent episodes of pain associated with his peripheral 
neuropathy.  Current treatment was reported to be aspirin 
with fair response and no side effects.  There was no history 
of hospitalization, surgery, or trauma to the nerve or 
neoplasm.  The examiner reported that the symptoms present 
included numbness of the bilateral lower extremities.  

Motor examination revealed no motor impairment of the right 
and left lower iliopsas, right and left lower hamstrings, 
right and left lower quadriceps, right and left lower 
anterior tibialsis muscles, and right and left lower extensor 
hallucis muscles.  Muscle strength in each of the muscle 
groups was a five, except for the bilateral lower extensor 
hallucis muscles, which exhibited muscle strength of four.  
None of the nerves were affected.  Sensory function report 
revealed decreased vibration, pain and sensation to light 
touch in the distal portion of the bilateral lower 
extremities affecting the peripheral nerves.  Bilateral knee 
and ankle reflexes were zero but plantar flexion of the right 
and left were normal.  There was no muscle atrophy, no 
abnormal muscle tone or bulk, no tremors, tics or other 
abnormal movements, no joint function affected by the nerve 
disorder, and gait and balance were normal.  

The Veteran was diagnosed with lower extremity sensory motor 
periphereal neuropathy.  There was no nerve dysfunction and 
no effect on feeding, bathing, dressing, toileting or 
grooming, though there was moderate effect on chores, 
shopping, exercise, and recreation and severe effect on 
sports.  It was noted that the Veteran's condition prevented 
traveling.  The examiner reported that based on the present 
examination, the Veteran had clinical evidence of a moderate 
to severe lower extremity peripheral neuropathy with complete 
absence of all reflexes, weakness of distal muscles and 
decreased sensory modalities in a stocking distribution.  

The medical evidence of record does not support the 
assignment of a rating in excess of 10 percent for diabetic 
severe sensory, mild motor, peripheral neuropathy of either 
the left or right legs prior to October 15, 2007, as the 
Veteran did not exhibit more than mild incomplete paralysis 
of the peripheral nerves.  Rather, during the February 2004 
VA peripheral nerves examination, sensory examination was 
considered normal on vibration, pain, touch and position 
sense, motor examination was normal and there was no hemi or 
mono paresis.  There were also no involuntary movements, 
atrophy or fasciculation.  Tone was normal in both lower 
extremities, deep tendinous reflex were normoactive and +2 in 
the lower extremities, and there was no wasting or atrophy, 
aphasia or dysarthria, or agnosia or apraxia.  Gait was 
normal without limping and without the use of any assistive 
device.  In addition, neurological examination at the time of 
the April 2005 diabetes mellitus examination revealed normal 
deep tendon reflexes and normal sensory function.  There was 
also no loss of sensation during the July 2006 diabetes 
mellitus examination and examination of the extremities 
revealed dorsalis pedis pulse of 2+.  This evidence suggests 
only mild incomplete paralysis of the bilateral lower 
extremities.  

The medical evidence of record also does not support the 
assignment of a rating in excess of 40 percent for diabetic 
severe sensory, mild motor, peripheral neuropathy of either 
the left or right legs as of October 15, 2007.  Although the 
Veteran was found to have moderate to severe lower extremity 
peripheral neuropathy with complete absence of all reflexes, 
weakness of distal muscles and decreased sensory modalities 
in a stocking distribution during the October 2007 peripheral 
nerves examination, there was no evidence of marked muscular 
atrophy so as to support the assignment of a 60 percent 
evaluation.  

II.	Extraschedular consideration

The rating schedules represent, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected 
disabilities are not shown to cause any impairment that is 
not already contemplated by the rating criteria, and the 
Board finds that the rating criteria reasonably describe the 
Veteran's disabilities.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted 
for any disability.  



III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased-compensation claims, such as the ones involving 
the Veteran's disabilities of diabetic nephropathy and 
peripheral neuropathy, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the July 2005 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence needed to substantiate a claim for increased rating 
and of his and VA's respective duties in obtaining evidence.  
See October 2004 letter.  The Board acknowledges that the 
Veteran was not provided with proper section 5103(a) notice 
prior to the issuance of the July 2005 rating decision 
concerning his claim for an increased rating for 
atherosclerotic heart disease with stent angioplasty to right 
coronary artery.  His disagreement with the initial rating 
assigned, however, stems from his NOD, which is subject to 
section 7105 procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004).  The Board is bound to follow this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).

A June 2008 letter notified the Veteran that disabilities are 
rated on the basis of diagnostic codes, and depending on the 
disability involved, a rating from 0 percent to as much as 
100 percent would be assigned.  He was also provided with 
examples of the types of evidence that he should inform VA 
about or provide, including medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability and the effect that worsening had on his 
employment and daily life, and was provided with the 
pertinent rating criteria used to evaluate his diabetic 
nephropathy (38 C.F.R. § 4.115a) and peripheral neuropathy 
(Diagnostic Codes 8520, 8620 and 8720).  The claims were 
readjudicated in an August 2008 supplemental statement of the 
case (SSOC).  The Board finds that any pre-adjudicatory § 
5103(a) notice error is non-prejudicial in light of the post-
adjudicatory notice and opportunity provided to develop the 
case during the extensive appellate proceedings.  See 
Vazquez-Flores, 22 Vet. App. at 47-49.  Accordingly, the duty 
to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the Veteran's VA and private treatment records have been 
obtained and he was afforded several VA examinations in 
connection with his claims.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  For the reasons set forth above, the Board finds 
that no further notification or assistance is necessary, and 
deciding the appeal is not prejudicial to the Veteran.


ORDER

An initial evaluation in excess of 10 percent for 
atherosclerotic heart disease with stent angioplasty to right 
coronary artery prior to October 15, 2007, and in excess of 
60 percent as of October 15, 2007 are denied.

Ratings in excess of 30 percent for diabetic nephropathy with 
arterial hypertension is denied.  

Ratings in excess of 10 percent for diabetic severe sensory, 
mild motor, peripheral neuropathy of the left leg, prior to 
October 15, 2007, and in excess of 40 percent as of October 
15, 2007 are denied.  

Ratings in excess of 10 percent for diabetic severe sensory, 
mild motor, peripheral neuropathy of the right leg, prior to 
October 15, 2007, and in excess of 40 percent as of October 
15, 2007 are denied.  
 



REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008), are met.

During the pendency of the Veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's claims for service connection for urethral 
stricture, bilateral renal cyst, and benign prostatic 
hypertrophy, all claimed as secondary to service-connected 
type II diabetes mellitus, were originally denied on the 
basis that there was no evidence any of these conditions 
occurred in or were caused by service, or any was proximately 
due to or the result of the Veteran's service-connected type 
II diabetes mellitus.  See March 2004 rating decision.  The 
Veteran filed a claim to reopen in October 2004, but the RO 
failed to inform him of the need to provide new and material 
evidence in order to reopen his claims and the notice sent by 
the RO did not meet the requirements as stipulated in Kent.  
See October 2004 letter.  On remand, the RO/AMC must provide 
notice to the Veteran as required in Kent concerning these 
claims.  Recent VA treatment records should also be obtained.  
Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran 
regarding what evidence is needed to 
reopen his previously denied claims for 
service connection for urethral 
stricture, bilateral renal cyst, and 
benign prostatic hypertrophy, as required 
by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran must be informed of 
the basis for the initial denial in March 
2004, and of what the evidence must show 
in order to reopen these particular 
claims.

2.  Obtain records from the VA outpatient 
clinic in Ponce, Puerto Rico, related to 
treatment for urethral stricture, 
bilateral renal cyst, and benign 
prostatic hypertrophy, dated since 
September 2006.  

3.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the U.S. 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


